Citation Nr: 1731440	
Decision Date: 08/04/17    Archive Date: 08/11/17

DOCKET NO.  09-32 505	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, Kentucky


THE ISSUES

1.  Entitlement to service connection for impotence, to include as due to exposure to contaminants in the Camp Lejeune water supply or secondary to service-connected disability.

2.  Entitlement to an initial rating in excess of 10 percent for a right hip disability.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

E. Ko, Associate Counsel



INTRODUCTION

The Veteran had active service from February 1974 to August 1976, from May 2003 to September 2003, from April 2004 to February 2005, and from September 2007 to May 2008. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a November 2008 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Boise, Idaho and an October 2013 rating decision issued by the RO in Louisville, Kentucky.  The case was remanded in November 2011 for further development.


REMAND

Effective March 14, 2017, the regulations governing claims for benefits related to exposure to contaminated water at Camp Lejeune, North Carolina were amended and eight conditions were named as presumptive diseases for veterans exposed to the contaminated water.  38 C.F.R. § 3.309(f).  If the disability claimed as due to exposure to contaminated water at Camp Lejeune is not recognized as a presumptive condition under 38 C.F.R. § 3.309(f), then a specific development letter must be sent to the Veteran.  VBA Manual M21-1, IV.ii.1.I.7.j.  Impotence is not one of the named presumptive conditions.  38 C.F.R. § 3.309(f).  However, the development letter from the adjudication manual was not sent to the Veteran.  Therefore, a remand is required for further development.  

In the September 2015 substantive appeal, the Veteran asserted that he spoke with two physicians who opined that his impotence may have been caused by toxins in the Camp Lejeune water supply.  The Board finds that, while the Veteran is not competent to offer opinions as to the etiology of impotence, his statements are sufficient to overcome the low threshold necessary to trigger VA's duty to provide an examination.  McLendon v. Nicholson, 20 Vet. App. 79 (2006).  Further, neither of those medical opinions is of record and VA has an affirmative duty to assist claimants obtain relevant records.  Therefore, remand is necessary to attempt to locate and associate the outstanding medical records. 38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159(c) (2016).

In an August 2010 mental health note, the Veteran reported sexual side effects due to psychiatric medications.  Therefore, the Board finds that the issue of whether the Veteran's impotence is due to or aggravated by a service-connected disability is raised.  The Board finds that further VA examination is warranted to address the issue of secondary service connection.

Certain range of motion testing must be conducted whenever possible in cases of joint disabilities.  Active motion, passive motion, weight-bearing, and non-weight-bearing testing, and testing of any opposite undamaged joint, are needed when those tests can be conducted.  38 C.F.R. §§ 4.40, 4.45, 4.59 (2016), Correia v. McDonald, 28 Vet.App. 158 (2016).  The VA examinations of record do not clarify whether range of motion testing was conducted for passive and weight-bearing motion, or whether such testing was warranted.  The hip is a weight-bearing joint.  Therefore, further examination is required.

The Veteran's last VA examination was in December 2011, over five years ago.  A more recent examination would allow the Board to evaluate the current level of severity of the Veteran's hip disability.  Caffrey v. Brown, Vet App. 377 (1994). 

Accordingly, the case is REMANDED for the following action:

1.  Send the Veteran a development letter as required by VBA Manual M21-1, IV.ii.1.I.7.j. ("Developing to the Claimant in Camp Lejeune Claims"). 

2.  Contact the Veteran and request that he identify the names of any VA or private medical care providers where he has received treatment for a right hip disability or impotence, to include the two physicians referenced in the September 2015 substantive appeal.  For each named facility, the Veteran should identify when he received care from that facility or provider.  The Veteran must provide VA with signed authorizations for any private provider identified.  Request any identified records and notify the Veteran if the records cannot be obtained and allow him the opportunity to submit the records.

3.  Then, schedule the Veteran for a VA examination to address the severity of a right hip disability.  The examiner must review the claims file and should note that review in the report.  A complete rationale for any opinions expressed must be provided.  All indicated tests must be performed.  The examiner must test the Veteran's active motion, passive motion, weight-bearing motion, and non-weight-bearing motion for the right hip, and should test range of motion of the left hip if the left hip is undamaged.  If the examiner is unable to conduct any part of the required testing or concludes that any part of the required testing is not necessary, the examiner should clearly explain why.  The examiner should state whether there is any additional loss of function due to painful motion, weakened motion, excess motion, fatigability, incoordination, or on flare up. 

4.  Schedule the Veteran for a VA examination addressing the etiology of any impotence.  The examiner must review the claims file and should note that review in the report.  A complete rationale for any opinions expressed must be provided.  All indicated tests must be performed.  The examiner must address whether it is at least as likely as not (50 percent or greater probability) that impotence is due to exposure to contaminants in the Camp Lejeune water supply.  The examiner must also address whether it is at least as likely as not (50 percent or greater probability) that impotence is proximately due to or the result of any service-connected disabilities, including medications taken to treat service-connected disabilities.  The examiner must further address whether it is at least as likely as not (50 percent or greater probability) that impotence is aggravated (permanently increased in severity beyond the natural progress of the disorder) by any service-connected disabilities, including medications taken to treat service-connected disabilities.  The examiner should elicit a history of symptoms.  The examiner should address the mental health note suggesting that psychiatric medications may cause or contribute to impotence.

5.  Then, readjudicate the claims.  If the decision is adverse to the Veteran, issue a supplement statement of the case, allow the appropriate time for a response, and then return the case to the Board. 

The Veteran is notified that it is his responsibility to report for a scheduled examination and to cooperate in the development of the claim.  The consequences for failure to report for a VA examination without good cause may include denial of the claim.  38 C.F.R. §§ 3.158, 3.655 (2016).  

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  38 U.S.C.A. §§ 5109B, 7112 (West 2014).


_________________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).

